OFFlCEOFTHEAlTORNEY            QENERALOF.TEXAS
                                    AUSTIN



QUALDC.MANW
Anmmnavaol-


    Honorable Wm. J. Laweon
    Seoretary of State
    Au&in, +*a8

    Dear air:                 op1n10n No. 04098
                              Be: Eap a oo~poration In liquida-
                                . tlon prlor to adey
                                     and a.%oalrathe   be
                                     Artio1e 7090, R.C.
              We aok~m1l4dg4 reoelpt or your requeet for an
    oplnlon ot this Departmnt on wh4ther 'a oorporatlon mugt go
    into llqul&atIon prior to Janualy,lst to take a&v-tam   oi
    Art1014 1097, Rerlsed'Clvil Statutes of 1988, or may it hard
    the benefita of said Artlols~If ft goes Into llquldatlon ;
    prior to May lfit.
              Article 7084, Revised Clvll Statutes, 1985, pro-
          in part a8 follower
              %xoept as herein pmvldsd, every . , . oar;
         poratlon . . ., ahall,,on or berore May ldt oi
         4aoh~year. pay in edvanoe to the Ssor4taz-yof Stat4
         a franohlee tax for the rol.lwlng year. F ."
              The franohlss tax in a tax,paid by oo&oratione
    f6r the privlLege of doing bmlnesa, and thr~Leglsiatura pro-
    ride& that the tax shall be paid on &before Uay 1st for the
    r0iLowag year in ailvanoe. This means that the tax year in
    80 far as franchise taxes are oonoerned begine on May let and
    ends on Aprll'3Gth. %hil'ewe know of no appellate oourt de-
    cisions on this qu44tlon, the above holding Is borne put by
    the fact that Article 7Q86, Hevised Civil i%atutes, 1985,
    provides that new oorporatlona and those
    to do business in this State shall pay a
    or the charter br permit to and lnoludlng       90th. Gus
    decision la also subetantlated by the           oorporatlons
are rec_ulr& to pay tho~taxee in adva'noe,end the paying
&ate ia kay 1st. If the taxable period bsglfleJanuary let
and the tax is not paid until May let, then there could not
be a pejment of the tax in advanos.
          Said Article 7097, aupra, provicoa ae follows:
          *II a corporation is actually in proceso 0r
    'liqpiUation, puch corporation shall 031~ be required
     to pey'a franohlse tax oeioulated upon the differenoe
    .between the amount or stook sotually issued and the
    'amount of liquidating dividends aotually paid upon
     suoh stock; provided, that the preeldent and Peore-
     tary of mob corporation shall make affidavit 44 to the
     totai amount of oapltal stock l!muad and ec t,othe
     amount of liquidating dividends 44tuallr paid and
     that such oorporatlon is in an aotual bona fide
     state of.11qu1dat1on."
          In view or the fact that the tax is paid for the
period beglmlng M4y 14t ana   ending April   SOth, you   are   4.a-
vised that oorporatlona in llquldatlon prior to May 1st
are entitled to the benetlta or Artlola 9097, Ruprai ..


          Trusting that the foregoing fully anmiare your
Inquiry, we are                                      ._

                                   Your13 very truly




mic :1?




                                                               n APPROVED
                                                                  OPINKJN
                                                                 COMMIITEE